Citation Nr: 1713996	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-25 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bipolar disorder, for the period of February 20, 2004 to July 8, 2015.

2.   Entitlement to an effective date prior to July 9, 2015, for the grant of total disability rating based on individual unemployability (TDIU).

3.  Entitlement to eligibility for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A. Chapter 35 prior to July 9, 2015.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.




ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1973 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  First, a September 2010 rating decision awarded the Veteran a 30 percent initial disability rating for bipolar disorder, effective February 20, 2004.  A subsequent April 2016 rating decision awarded the Veteran a 70 percent disability rating for bipolar disorder, effective July 9, 2015.  In a May 2016 Notice of Disagreement, the Veteran indicated that he was satisfied with the award of a 70 percent rating effective July 9, 2015, such that the matter currently on appeal is limited to entitlement to a disability rating in excess of 30 percent for bipolar disorder, for the period of February 20, 2004 to July 8, 2015.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that when ratings are less than the maximum benefit available, and the veteran does not indicate satisfaction with the rating assigned, the appeal remains pending).  

Additionally, the April 2016 rating decision awarded the Veteran entitlement to a TDIU and to DEA benefits pursuant to 38 U.S.C.A. Chapter 35, effective July 9, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran is currently seeking entitlement to those benefits as set forth on the title page.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.

Increased Rating Claim

The Board first turns to the Veteran's increased rating claim.  

VA has a duty to assist veterans in substantiating claims for VA benefits, which includes the duty to obtain any records that may be relevant to a veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  Here, the claims file indicates that there may be Social Security Administration (SSA) records relevant to the Veteran's claim.  In July 2007, the Veteran contacted VA to report the receipt of SSA disability benefits, beginning that month.  In August 2007, the Veteran provided confirmation of monthly SSA payments beginning in July 2007.  To date, the Veteran's SSA records have not been requested or otherwise obtained.  38 C.F.R. § 3.159(c)(2) (2016).  As these records may be relevant to the Veteran's claim,  a remand is now warranted such that all reasonable efforts may be made to obtain them.

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

TDIU and DEA Benefits Claims

The Board finds that a remand is additionally warranted for the Veteran's effective date claims.

As noted above, an April 2016 rating decision awarded the Veteran entitlement to a TDIU and to DEA benefits, and assigned effective dates of July 9, 2015, for both.  The Veteran submitted a timely Notice of Disagreement in May 2016, contending that an earlier effective date was warranted for both awards.  See 38 C.F.R. § 20.201 (2016); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  However, no subsequent Statement of the Case (SOC) was provided to the Veteran that properly addresses these claims.  Accordingly, a remand of this matter is required such that the requisite SOC may be issued at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from March 2016 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Obtain from the SSA all records associated with the Veteran's receipt of disability benefits.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  Provide the Veteran with a Statement of the Case addressing the issues of entitlement to an earlier effective date than July 9, 2015, for the awards of entitlement to a TDIU and to DEA benefits.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

4.  Additionally, the RO should readjudicate the remaining increased rating claim on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and afford the Veteran and his attorney an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




